Citation Nr: 0014885	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-03 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed hearing loss.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the RO.  



REMAND

The veteran asserts that he suffers from hearing loss due to 
the exposure to acoustic trauma that he experienced while 
serving in an artillery unit in service.  The veteran also 
asserts that this hearing loss was detected during a medical 
examination for the "Inactive Ready Reserve" in June 1962 
at "Governors Island," New York.  

The record contained an April 1957 report of separation 
medical examination which indicated that, upon separation, 
the veteran's hearing was not evaluated with an audiometer.  
However, the report indicated that the veteran's hearing was 
measured at that time as "15/15" in each ear under both the 
whispered and spoken voice tests.  

Additionally, a March 1998 VA audiology report noted mild 
sensorineural hearing loss, with excellent word recognition 
ability, of the right ear and mild to profound sensorineural 
hearing loss, with fair word recognition, of the left ear.  
The report noted a history of artillery-related noise 
exposure.  

An April 1998 response from the National Personnel Records 
Center (NPRC) informed the RO that it had no relevant medical 
records on file and contained the annotation "NOTE: Fire 
related service."  The response also indicated that the June 
1962 examination was conducted after the veteran left 
service, apparently indicating to the RO that records 
associated with such an examination are not filed with the 
NPRC.  However, the record does not contain a request for 
relevant service medical records from the military facility 
at "Governors Island," New York, or other appropriate 
location, especially in light of the suggestion that such a 
report would not have been filed with NPRC.  

In a recent letter from the Under Secretary for Benefits, it 
was directed that service medical records and VA medical 
center records are to be requested in all cases.  See VBA 
Letter 20-99-60 (Aug. 30, 1999).  These are records 
considered to be in VA custody.  Id.  However, private 
medical records or records from other Federal or State 
agencies are not considered as in VA custody and are not to 
be requested prior to a determination that the claim is well 
grounded.  Id.; see also Simmons v. West, No. 98-354 (U.S. 
Vet. App. May 12, 2000).  Considering the specificity with 
which the veteran described the claimed June 1962 report of 
medical examination as well as the importance attributed to 
the findings of the claimed examination, the RO should make 
an additional attempt to obtain this service medical record.  

Further, a January 1999 statement of the case listed, as 
evidence considered, "[a]udiology examination reports from 
Hampton VA Medical Center dated 01-28-98 to 03-02-98."  The 
Board observes that the record contains only March and April 
1998 VA medical records from that medical center.  However, a 
March 1998 consultation report suggested that it had been 
requested as the result of January 1998 VA medical treatment.  
The Board observes that an April 1998 request for treatment 
records from that VA medical center requested only records 
from March 1998.  

The Board notes that VA medical records concerning treatment 
prior to a Board decision are constructively deemed to be 
before the Board.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Because the 
record indicates that all relevant VA medical records have 
not been associated with the claims folder, the veteran's 
claim must be remanded for further development.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the appellant in developing facts 
pertinent to his claim.  However, VA is obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The veteran is advised that he must submit competent 
evidence to establish a nexus between the claimed in-service 
acoustic trauma and any currently demonstrated hearing loss.  

The Board finds that a remand is required in this case.  The 
veteran has put VA on notice that competent evidence exists 
that may support his claim that he has hearing loss due to 
service.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to obtain all service medical 
and VA records referable to treatment 
received by the veteran for hearing loss, 
especially those regarding the claimed 
June 1962 medical examination at 
"Governors Island" and VA treatment 
records prior to March 1998 from the 
Medical Center in Hampton, Virginia.  

2.  The RO should take appropriate steps 
to instruct the veteran that he should 
submit all medical evidence to support 
his assertions that he has current 
hearing disability due to the exposure to 
acoustic trauma or other disease or 
injury in service.  

3.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claim in light of 
any additional evidence.  If the issue 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


